1      Douglas Pahl, OR Bar No. 950476
       DPahl@perkinscoie.com
2      Amir Gamliel, Cal. Bar No. 268121
       (Admitted Pro Hac Vice)
3      AGamliel@perkinscoie.com
       PERKINS COIE LLP
4      1120 N.W. Couch Street, 10th Floor
       Portland, OR 97209-4128
5      Telephone: 503.727.2000
       Facsimile: 503.727.2222
6
       Counsel for Debtors and Debtors-in-Possession
7      Aspen Lakes Golf Course, L.L.C. and Aspen
       Investments, L.L.C.
8
                                        UNITED STATES BANKRUPTCY COURT
9
                                              FOR THE DISTRICT OF OREGON
10

11     In re

12
       ASPEN LAKES GOLF COURSE, L.L.C.,                 Case No. 18-32265-tmb11
13
       ASPEN INVESTMENTS, L.L.C., and                   Case No. 18-32266-tmb11
14
       WILDHORSE MEADOWS, LLC,                          Case No. 18-32267-tmb11
15
                                 Debtors. 1             Jointly Administered Under
16                                                      Case No. 18-32265-tmb11

17                                                      DEBTORS’ UPDATED AND EXPANDED
                                                        90-DAY BUDGET, FILED IN SUPPORT
18                                                      OF THEIR MOTION FOR ENTRY OF A
                                                        FINAL ORDER APPROVING THE USE
19                                                      OF CASH COLLATERAL (ECF 9)

20
                Pursuant to the Court’s Fourth Interim Order Authorizing Further Use of Cash Collateral and
21
       Granting Adequate Protection [ECF 205], debtors and debtors-in-possession Aspen Lakes Golf Course,
22
       L.L.C. (“Aspen Lakes”), Aspen Investments, L.L.C. (“Aspen Investments”), and Wildhorse Meadows,
23

24

25     1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Aspen Lakes Golf Course, L.L.C. (4205), Aspen Investments, L.L.C. (8501), and Wildhorse
26     Meadows, LLC (1413).
                                                                                   Perkins Coie LLP
                                                                             1120 N.W. Couch Street, 10th Floor
PAGE   1-      DEBTORS’ UPDATED AND EXPANDED 90-                                 Portland, OR 97209-4128
               DAY BUDGET                                                          Phone: 503.727.2000
       130902-0001/143372204.1                                                      Fax: 503.727.2222
                                   Case 18-32265-tmb11     Doc 271    Filed 02/21/19
1      LLC (“Wildhorse”), hereby attach and incorporate by reference herein as Exhibit “A,” an updated and

2      expanded 90-Day Budget.

3

4      DATED: February 21, 2019                        PERKINS COIE LLP
5
                                                       By: /s/ Douglas R. Pahl
6                                                          Douglas R. Pahl, OSB No. 950476
                                                           DPahl@perkinscoie.com
7                                                          Amir Gamliel, CA Bar No. 268121
                                                           (admitted pro hac vice)
8                                                          AGamliel@perkinscoie.com
                                                           1120 N.W. Couch Street, 10th Floor
9                                                          Portland, OR 97209-4128
                                                           Telephone: 503.727.2000
10                                                         Facsimile: 503.727.2222
11                                                     Attorneys for Debtors and Debtors-in-
                                                       Possession Aspen Lakes Golf Course, L.L.C.
12                                                     and Aspen Investments, L.L.C.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                                 Perkins Coie LLP
                                                                           1120 N.W. Couch Street, 10th Floor
PAGE   2-    DEBTORS’ UPDATED AND EXPANDED 90-                                 Portland, OR 97209-4128
             DAY BUDGET                                                          Phone: 503.727.2000
       130902-0001/143372204.1                                                    Fax: 503.727.2222
                                 Case 18-32265-tmb11     Doc 271     Filed 02/21/19
1                                                EXHIBIT A

2                                                 BUDGET

3      See attached.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                            Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
PAGE   3-    DEBTORS’ UPDATED AND EXPANDED 90-                            Portland, OR 97209-4128
             DAY BUDGET                                                     Phone: 503.727.2000
       130902-0001/143372204.1                                               Fax: 503.727.2222
                                 Case 18-32265-tmb11   Doc 271   Filed 02/21/19
Aspen Lakes Golf Course, Aspen Inv,
Wildhorse Meadows
Weekly Cash Flow Forecast (CFF)

                                                  Data Type                    Actual        Actual       Actual      Actual       Forecast      Forecast      Forecast       Forecast     Forecast      Forecast       Forecast      Forecast
                                 Weeks Beginning - Mondays                    01/14/19      01/21/19     01/28/19    02/04/19      02/11/19      02/18/19      02/25/19       03/04/19     03/11/19      03/18/19       03/25/19      04/01/19
                                   Weeks Ending - Sundays                     01/20/19      01/27/19     02/03/19    02/10/19      02/17/19      02/24/19      03/03/19       03/10/19     03/17/19      03/24/19       03/31/19      04/07/19
                                                      Week                        3             4            5           6             7             8             9             10           11            12             13            14
                                                     Month                        1             1            1           2             2             2             2              3            3             3              3             4
                                                                  Source


       Ledger Blances per G/L - Beg of Week                        A1.1          54,158        32,543       36,551      39,818        14,678        14,018               33         373        1,383               33      10,863         7,833

       RECEIPTS (C/R) - SOURCES

 r1      Golf Course Receipts                                      S2.12           3,319        5,284        4,279         -             500             75            30         3,800       10,000         7,000          9,000         7,000
 r2      Restaurant Receipts                                       S2.12           9,547        1,689        8,435         -           2,200           -             -              -          5,500           -              -             -
 r3      Event Receipts                                            S2.12             100          100          -           -           4,500           -             -              -                       13,000            -             -
 r4      Misc Receipts                                                               -            -         10,724         -             -             -             -              -            -             -              -             -
 r5      Other Cash Receipts (including Capital Calls, if any)     S3.1              -            -            720      15,000           -           4,100        13,000         39,000       15,250           -              -          36,000

       Total Cash Receipts                                                       12,966         7,073       24,158      15,000         7,200         4,175        13,030         42,800       30,750        20,000          9,000        43,000

       DISBURSEMENTS (C/D) - USES

         Golf Course Operations
d1         Advertising                                             S1.1              -            -            -           -             -             -             -              -          1,690           -              -             -
d2         Repairs/Maint/Supplies/COGS                             S1.1              -            -            -           -             -           8,760         1,320          5,410        3,950           -              -           6,600
d3         Utils/Fuel/Chemicals                                    S1.1              -            -            -           -             -             -             460            -          3,310           500            660           -
d4         Other - Golf                                            S1.1              87           -            -         3,948         1,240           -           2,250              60       1,270           -                10          830
               Subtotal Golf Course Operations                                       87           -            -         3,948         1,240         8,760         4,030          5,470       10,220           500            670         7,430
         Restaurant & Events (F&B)
d5         F&B COGS                                                A1.1                72         219        1,519         157           -              -            -            2,040        4,810           -              -              -
d6         Advertising F&B                                         S1.1              -            -            -           -             -              -            -              -            -             -              -              -
d7         Repairs/Maint/Supplies                                  S1.1              -            -            -           -             -              -            -              440        1,880           -              270             20
d8.1       Utilities                                               S1.1              -            219          952         -             -              -            -              -          1,710           -              -             -
d8         Other - F&B                                             S1.1              -              87         165         115           450            -            -              240        2,400           130            100         1,120
               Subtotal Restaurant & Events (F&B)                                     72          526        2,636         271           450            -            -            2,720       10,800           130            370         1,140
         Admin
d10        Payroll                                                 S1.1           7,251         2,540       10,050       7,241         2,710         7,100         7,250          7,100        8,360         8,390          8,730        15,170
d11        Insurance                                               S1.1             -             -            -           -           3,460         2,300           -              -          1,720           -            2,260           -
d13        CAPEX & One-time expenditures *                         U1.1             -             -            -           -             -             -             -              -            -             -              -             -
d15        Creditor payments                                       A1.1          26,500           -            -        26,500           -             -             -           26,500          -             -              -          26,500
d14        Other - Admin                                           S1.1             670           -          2,679       1,760           -             -           1,410            -          1,000           150            -             -
               Subtotal Admin                                                    34,421         2,540       12,730      35,501         6,170         9,400         8,660         33,600       11,080         8,540         10,990        41,670
         Special Admin Fees
d9         Professional Fees & Similar (accrual)                   U1.2              -            -            -           -             -              -            -              -             -            -               -             -
d12        US Trustee Fee (accrual)                                U1.1              -            -          5,525         -             -              -            -              -             -            -               -             -
d16        Other - Special Admin                                 S1.1, U1.1          -            -            -           420           -              -            -              -             -            -               -             -
               Subtotal Special Admin Fees                                           -            -          5,525         420           -              -            -              -             -            -               -             -

       Total Cash Disbursements                                                  34,580         3,065       20,891      40,140         7,860        18,160        12,690         41,790       32,100         9,170         12,030        50,240

       Net Cash Flow                                                             (21,614)       4,007        3,267      (25,140)        (660)       (13,985)         340          1,010        (1,350)      10,830          (3,030)       (7,240)

       Ending cash balance (reconciled to G/L accts)                             32,543        36,551       39,818      14,678        14,018            33           373          1,383           33        10,863          7,833           593




              Exhibit A                                                                                                                                                                                     13wkCFForecast_ALGC-AI-WHM_(v1.58)

              Page 1 of 2                                                        Case 18-32265-tmb11                       Doc 271              Filed 02/21/19
Aspen Lakes Golf Course, Aspen Inv,
Wildhorse Meadows
Weekly Cash Flow Forecast (CFF)

                                                  Data Type                   Forecast     Forecast       Forecast     Forecast      Forecast     Forecast      Forecast    Forecast
                                 Weeks Beginning - Mondays                    04/08/19     04/15/19       04/22/19     04/29/19      05/06/19     05/13/19      05/20/19    05/27/19
                                   Weeks Ending - Sundays                     04/14/19     04/21/19       04/28/19     05/05/19      05/12/19     05/19/19      05/26/19    06/02/19
                                                      Week                       15           16             17           18            19           20            21          22
                                                     Month                        4            4              4            4             5            5             5           5
                                                                  Source


       Ledger Blances per G/L - Beg of Week                        A1.1             593              13         933       22,134           104       41,654        34,844      58,594

       RECEIPTS (C/R) - SOURCES

 r1      Golf Course Receipts                                      S2.12          7,000       28,000         25,000       22,000        25,000       39,000        29,000      45,000
 r2      Restaurant Receipts                                       S2.12            -          9,000         10,000        8,000        25,000        8,000         7,500      13,000
 r3      Event Receipts                                            S2.12            -            -              -            -             -            -           7,750         -
 r4      Misc Receipts                                                              -            -              -            -             -            -             -           -
 r5      Other Cash Receipts (including Capital Calls, if any)     S3.1           1,700        1,000            -         35,200           -            -             -           -

       Total Cash Receipts                                                        8,700       38,000         35,000       65,200        50,000       47,000        44,250      58,000

       DISBURSEMENTS (C/D) - USES

         Golf Course Operations
d1         Advertising                                             S1.1             -            -              -            -             -            -           1,870         850
d2         Repairs/Maint/Supplies/COGS                             S1.1           2,100          370            910        1,880         3,940        1,460         2,870       4,120
d3         Utils/Fuel/Chemicals                                    S1.1           1,310        1,330              30         -             250        1,400         1,790         550
d4         Other - Golf                                            S1.1             570            30         1,430        1,440           330          250           380          70
               Subtotal Golf Course Operations                                    3,980        1,730          2,370        3,320         4,520        3,110         6,910       5,590
         Restaurant & Events (F&B)
d5         F&B COGS                                                A1.1           3,330        3,700          2,960        9,250         2,960        5,640         4,810       6,290
d6         Advertising F&B                                         S1.1             -            -              -            -             -            -             890         -
d7         Repairs/Maint/Supplies                                  S1.1             120          360          1,720          940           140          230         1,090         200
d8.1       Utilities                                               S1.1           1,310          -              -            -             -          1,110           140       1,650
d8         Other - F&B                                             S1.1             540          300          1,070        1,220           830        3,420         1,640         590
               Subtotal Restaurant & Events (F&B)                                 5,300        4,360          5,750       11,410         3,930       10,400         8,570       8,730
         Admin
d10        Payroll                                                 S1.1             -         30,990            -         41,710           -         36,850           -        44,870
d11        Insurance                                               S1.1             -            -              -          2,260           -          3,450           -           -
d13        CAPEX & One-time expenditures *                         U1.1             -            -              -            -             -            -             -           -
d15        Creditor payments                                       A1.1             -            -              -         26,500           -            -             -           -
d14        Other - Admin                                           S1.1             -            -              280        2,030           -            -           5,020         -
               Subtotal Admin                                                       -         30,990            280       72,500           -         40,300         5,020      44,870
         Special Admin Fees
d9         Professional Fees & Similar (accrual)                   U1.2             -            -              -             -            -             -            -            -
d12        US Trustee Fee (accrual)                                U1.1             -            -            5,399           -            -             -            -            -
d16        Other - Special Admin                                 S1.1, U1.1         -            -              -             -            -             -            -            -
               Subtotal Special Admin Fees                                          -            -            5,399           -            -             -            -            -

       Total Cash Disbursements                                                   9,280       37,080         13,799       87,230         8,450       53,810        20,500      59,190

       Net Cash Flow                                                               (580)         920         21,201       (22,030)      41,550        (6,810)      23,750       (1,190)

       Ending cash balance (reconciled to G/L accts)                                 13          933         22,134          104        41,654       34,844        58,594      57,404




              Exhibit A                                                                                                                                                                   13wkCFForecast_ALGC-AI-WHM_(v1.58)

              Page 2 of 2                                                        Case 18-32265-tmb11                         Doc 271             Filed 02/21/19
